NON-RESPONSIVE AMENDMENT

The reply filed on 03/09/2021 is not fully responsive to the prior Office Action because of the following matter(s):

The Applicant has amended the claims, specifically independent claims 1, 13 and 18, such that they are now drawn to respectively different inventions.  Though the inventions of claims 1, 13 and 18 are related, they are distinct and non-obvious variants, one over the other.

The Applicant is required to elect a single invention under 35 U.S.C. 121, wherein the inventions are identified as follows:
Group I, described in Claims 1-12, and drawn to a door system wherein various threshold amounts of movement may be modified by a user or based upon a selected mode of operation of the door system; and 
Group II, described in Claims 13-17, and drawn to an exit securing method wherein no action is taken unless movement exceeds a threshold amount; and wherein following a first threshold, a first action is triggered (e.g., audio or light system etc.,) and following a second threshold, closing at least one of a first or second door is triggered; and 
Group III, described in claims 18-21, and drawn to a door system having at least one curtain sensor, and wherein the at least one curtain sensor is configured to determined direction of movement, transmit control signals 

As identified above, the inventions of Group I, II and III as claimed, recite mutually exclusive features e.g., Groups II and III do not require a user or mode modifiable movement threshold of Group I; Groups I and III do not require the first and second threshold and absence of action prior to the first threshold as required by Group II; and Groups I and II do not require the at least one curtain sensor which determines direction of movement,  determines movement with respect to a threshold amount and connects to a controller as recited in Group III.
As identified above, the inventions of Group I, II and III as claimed, are not obvious variants; and
As identified above, the inventions of Group I, II and III as claimed, have a materially different mode of operation e.g., the invention of Group I is configured to operate according to a mode which comprises a manually or automatically modifiable threshold amount; the invention of Group II is configured to operate according to a mode which comprises a first and a second threshold and wherein there is no action taken before the first threshold is exceeded; and Group III is configured to operate according to a mode which is distinct from that of Group I and II. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 


See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIONNE PENDLETON/           Primary Examiner, Art Unit 2689